UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 98-1055



STANLEY CASTEEL,

                                                          Petitioner,

          versus


DIRECTOR, OFFICE OF WORKERS' COMPENSATION PRO-
GRAMS, UNITED STATES DEPARTMENT OF LABOR; T&T
COALS, INCORPORATED; WEST VIRGINIA COAL
WORKERS, Pneumoconiosis Fund,
                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(96-932-BLA)


Submitted:   March 12, 1998                 Decided:   March 26, 1998


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stanley Casteel, Petitioner Pro Se. Patricia May Nece, Jennifer U.
Toth, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C.; Konstan-
tine Keian Weld, OFFICE OF THE ATTORNEY GENERAL OF WEST VIRGINIA,
Charleston, West Virginia, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks review of the Benefits Review Board's decision

and order affirming the administrative law judge's denial of black

lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 1986 & Supp.

1996). Our review of the record discloses that the Board's decision

is based upon substantial evidence and is without reversible error.
Accordingly, we affirm on the reasoning of the Board. Casteel v.
DOWCP, No. 96-932-BLA (BRB July 8, 1997). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2